Citation Nr: 0610271	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  00-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to service connection for duodenal ulcer.

2.  Entitlement to service connection for cold injury 
residuals.

3.  Entitlement to service connection for a jaw disorder.

4.  Entitlement to service connection for a deviated septum.

5.  Entitlement to service connection for a nerve injury to 
the neck and shoulder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from April 1941 to 
November 1945.

This matter was previously before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The claim was previously remanded to the RO in 
October 2003 for additional development, which has been 
conducted.  The claim is now before the Board for further 
appellate consideration.  

The issue of entitlement to an increased rating for facial 
scars has been raised and is referred to the RO for any 
appropriate action.  

The issues of entitlement to service connection for a jaw 
disorder, a deviated septum, and nerve injury to the neck and 
shoulder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Duodenal ulcer did not originated in service, nor was it 
demonstrated within one year after separation from service.  

3.  The veteran is not shown to have cold injury residuals 
attributable to service.


CONCLUSION OF LAW

1.  Duodenal ulcer disease was not incurred in or aggravated 
by military service, nor may incurrence of duodenal ulcer 
disease be presumed.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).

2.  Cold injury residuals were not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 
38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159, 3.326(a)).  The 
Act and implementing regulations provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (March 6, 2006) also 
addresses these provisions.  Because of the favorable 
decision in this case, any failure on the part of VA to fully 
comply these regulations is harmless error.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If a chronic disease, such as duodenal 
ulcer, becomes manifest to a degree of 10 percent or more 
within one year of separation from service, such chronic 
disease may be presumed to have been incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that during service, he had bouts of 
pain in his stomach.  However, he did not seek medical 
treatment as he was a medic and it was customary to self-
treat illnesses.  Thus, his service medical records are 
completely negative as to treatment for any stomach ailments.  
He claims that post-service, he saw a private physician, Dr. 
Paul Rankin, and that Dr. Rankin diagnosed him with duodenal 
ulcer in 1946.  Unfortunately, Dr. Rankin's records are 
unavailable.  Records from the Sharon Medical Clinic dated in 
the 1950's note Dr. Rankin to be one of his treating 
physicians.  Also, Dr. Rankin has submitted a letter, 
received in September 1978, which notes that he did recall 
treating the veteran.  Dr. Rankin indicated that he did not 
recall the conditions for which the veteran was treated and 
that his records were no longer available.  

Having reviewed the evidence of record and considered the 
veteran's allegations, the Board finds that entitlement to 
service connection for duodenal ulcer is not warranted.  The 
Board notes that the earliest medical evidence which shows a 
diagnosis of duodenal ulcer is not until 1952.  While the 
veteran has reported treatment and diagnosis of duodenal 
ulcer in 1946, he is not qualified to provide a diagnosis.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Likewise, the statement from J.J.A. 
recalling that the veteran had complaints of stomach ulcer 
attacks since they met shortly after service (in 1946) is 
also a lay statement, and is of no probative value.  

Of record are nexus opinions from two sources, one from the 
veteran's treating physician, Joseph H. Bolotin, M.D., (dated 
in November 1999 and April 2000), as well as a VA medical 
opinion, dated in April 2005, both of which have indicated 
that the duodenal ulcer was incurred in service.  The Board 
must point out that the November 1999 opinion does not 
provide a sufficient basis for concluding that there is a 
nexus between service and the post-service diagnosis of 
duodenal ulcer.  With regard to the April 2005 opinion, the 
examiner indicates that it is at least as likely as not that 
duodenal ulcer had its onset in service.  However, the 
examiner also admitted to resorting to speculation in 
rendering the opinion.  One of the elements for awarding 
service connection requires that a nexus be shown between an 
inservice injury and the present disorder.   It has been held 
that, "the nexus requirement cannot be satisfied fully 
without some credible evidence of an in-service incurrence. . 
. .In the absence of proof of an in-service incurrence, his 
(the physician) opinion therefore amounts to nothing more 
than medical speculation.  Washington v. Nicholson, 19 Vet. 
App. 364, 367 (2005).  On this basis, service connection for 
duodenal ulcer disease must be denied.  

Regarding the claim for service connection for cold injury 
residuals, the veteran contends that during service, he was 
exposed to severe cold weather affecting his feet and hands, 
which he treated himself.  However, the medical evidence of 
record does not indicate that he presently has residuals from 
inservice cold injury.  In an October 1999 statement, his 
podiatrist indicated that the veteran's chief complaint was 
discomfort in his feet and frostbite during service.  
Examination showed that pulses, motions, and reflexes were 
diminished and nails of toes 1-5 were thick and mycotic.  
However, the podiatrist did not diagnosis any cold injury 
residuals.  During the April 2005 VA medical examination, a 
thorough history of complaints, symptoms, etc. was obtained, 
and a comprehensive examination was conducted.  The examiner 
was unable to find any evidence of cold injury residuals.  
The veteran had onychomycosis, a common finding in older 
adults, and hammertoes, which were not related to service.  
It was noted that the veteran was seeing a podiatrist, but 
that was for the treatment of the fungal disorder, noted 
above.

As the evidence of record does not indicate any pertinent 
inservice treatment or diagnosis, and the current medical 
evidence of record does not show any cold injury residuals at 
all (no current disorder), the claim for service connection 
is denied.


ORDER

Entitlement to service connection for duodenal ulcer disease 
is denied.  

Entitlement to service connection for cold injury residuals 
is denied.  


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim for service connection.  Because this case is 
being remanded for other matters, the RO now has the 
opportunity to correct any defects in VCAA notices previously 
provided the veteran.

VA examination in April 2005 indicates that the examiner 
found that there was no evidence of mandibular misalignment 
nor any history of jaw dislocation.  However, in a statement 
dated in July 1998, the veteran reported that in the early 
1980's, he went to the Butler VA Medical Center (VAMC) for 
dental work, and that they had to realign his jaw before any 
dental work could be accomplished.  He also reported that 
surgery was performed on his nose.  Records from the Butler 
VAMC from the 1980's have not been sought.  This should be 
accomplished, and if necessary, additional VA examinations 
should be conducted.

An October 1964 VA neurology consultation notes an impression 
of rule out cervical spondylosis and old head injury with 
history of left hemiparesis.  X-rays of the cervical spine, 
among other things, were ordered.  Results of the x-rays, 
however, are not of record.  In addition, VA generated 
documents in March 1965 indicate that summaries of 
evaluations in November 1964, among others, were submitted 
for association with the claims file.  However, the 
referenced November 1964 treatment records are not in the 
claims file.  The RO should thus ensure that any outstanding 
VA medical records are obtained and associated with the 
claims file.    

Also, a February 2002 letter from Ernest W. Swanson, M.D., 
makes reference to 1969 records from Dr. John Wassil, which 
pertain to the neck, that are not of record.  The RO should 
provide the veteran with the opportunity to submit any such 
records or assist him in obtaining the records.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for a jaw disorder, a deviated 
septum, or a nerve injury of the neck and 
shoulder.  Of particular interest are any 
outstanding VA medical records, including 
1964 records from the VAMC in Pittsburgh, 
Pennsylvania, as well as records from the 
1980's from the VAMC in Butler, 
Pennsylvania, and 1969 records from Dr. 
Wassil.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  Once all available evidence pursuant 
to above development has been obtained 
and associated with the claims file, the 
RO should determine if any additional 
development, to include conducting 
additional VA examinations, is necessary.  
If so, all such development should be 
accomplished.  

4.  Thereafter, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


